Downer, J.
Judgment was rendered in this action in November, 1864, and a bill of exceptions was afterwards duly served by the appellants, and amendments thereto by the respondents. It was then stipulated by the attorneys of the parties, that the bill should be settled at the May term of the Kenosha circuit court, 1865; and. it not then being done, the time was extended by stipulation to the November term of the court. The November term passed without anything being done. Nearly a year after that, the appellants gave notice of settling the bill of exceptions; and it was settled by the judge November 5, *3271866, the respondent not appearing; but he had previously informed the appellant’s attorney that he should object to the settling of the bill, as he claimed the time for doing it had expired.
The statute (sec. 12, ch. 264, Laws of 1860) provides that after the service of the bill of exceptions and amendments thereto, the same may be settled before the judge who tried the cause, on a notice served by either party, if not less than four or more than twenty days. If such notice had been served by the respondent, and the appellants, at the time specified, had not attended before the judge with their bill of exceptions, the time for settling the same would have expired, unless it had been enlarged by the judge or a court commissioner. We think the stipulation of the parties was equivalent to a notice, and should have the same effect in limiting the time.
By the Court. — Motion granted.